  Case 13-19417         Doc 69     Filed 10/03/18 Entered 10/03/18 07:28:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-19417
         Mark P Stevenson
         Yolonda J Stevenson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/07/2013.

         2) The plan was confirmed on 08/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/08/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $32,780.00.

         10) Amount of unsecured claims discharged without payment: $136,399.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-19417        Doc 69       Filed 10/03/18 Entered 10/03/18 07:28:04                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $42,421.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $42,421.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,785.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,846.62
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,631.62

Attorney fees paid and disclosed by debtor:                  $715.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                       Unsecured          60.00           NA              NA            0.00        0.00
AL SKALECKE                      Unsecured      2,500.00       5,983.43        5,983.43        713.63         0.00
Ameriloan                        Unsecured         650.00           NA              NA            0.00        0.00
ARNOLD SCOTT HARRIS              Unsecured         354.00           NA              NA            0.00        0.00
ARNOLD SCOTT HARRIS              Unsecured         212.00           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC             Unsecured         555.00           NA              NA            0.00        0.00
CERASTES LLC                     Unsecured         183.00      1,139.91        1,139.91        135.95         0.00
CF MEDICAL                       Unsecured            NA          25.00           25.00           2.98        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        566.00          566.00          67.51        0.00
CITY OF CHICAGO WATER DEPT       Secured           328.20        469.99          328.20        328.20         0.00
CITY OF CHICAGO WATER DEPT       Unsecured         328.20           NA           141.79          16.91        0.00
COMMONWEALTH EDISON              Unsecured         899.22        921.98          921.98        109.96         0.00
Fncc/Legacy Visa                 Unsecured         665.00           NA              NA            0.00        0.00
GM FINANCIAL                     Unsecured         490.00        550.56          800.56          95.48        0.00
GM FINANCIAL                     Secured       12,175.00     12,425.00        12,175.00     12,175.00    1,155.60
GREAT AMERICAN FINANCE           Secured              NA         760.50          760.50           0.00        0.00
GREAT AMERICAN FINANCE           Unsecured      1,140.00         409.50        1,170.00        139.54         0.00
IC SYSTEMS                       Unsecured      2,071.00            NA              NA            0.00        0.00
IL STATE DISBURSEMENT UNIT       Priority      47,269.77    151,620.35             0.00           0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         523.70          523.70          62.46        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         144.69          144.69          17.26        0.00
Illinois Farmers Insurance       Unsecured      6,402.00       6,402.00        6,402.00        763.55         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         146.90          146.90          17.52        0.00
LANE BRYANT RETAIL/SOA           Unsecured           0.00           NA              NA            0.00        0.00
Lee Skalecke                     Unsecured           0.00           NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured      1,807.00       1,962.77        1,962.77        234.10         0.00
MERRICK BANK                     Unsecured            NA         771.22          771.22          91.98        0.00
Osi Collect                      Unsecured         209.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       3,160.57        3,160.57        376.95         0.00
PHH MORTGAGE CO                  Unsecured     66,392.00            NA              NA            0.00        0.00
PHH MORTGAGE CO                  Secured              NA       6,699.35        6,699.35      6,699.35         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-19417        Doc 69     Filed 10/03/18 Entered 10/03/18 07:28:04                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
PHH MORTGAGE CO                Secured       80,000.00    144,558.54    151,257.89            0.00         0.00
PRA RECEIVABLES MGMT           Unsecured      1,809.00       1,877.96      1,877.96        223.98          0.00
PRA RECEIVABLES MGMT           Unsecured         545.00        625.07        625.07          74.55         0.00
PRA RECEIVABLES MGMT           Unsecured         999.00      1,129.10      1,129.10        134.67          0.00
PRA RECEIVABLES MGMT           Unsecured         797.00        813.09        813.09          96.98         0.00
PRA RECEIVABLES MGMT           Unsecured            NA         263.01        263.01          31.37         0.00
QUANTUM3 GROUP LLC             Unsecured      1,272.00       1,369.96      1,369.96        163.39          0.00
QUANTUM3 GROUP LLC             Unsecured         323.00        365.71        365.71          43.62         0.00
QUANTUM3 GROUP LLC             Unsecured         800.00        852.59        852.59        101.69          0.00
QUANTUM3 GROUP LLC             Unsecured         735.00        758.37        785.37          93.67         0.00
QUANTUM3 GROUP LLC             Unsecured         155.00        187.81        187.81          22.40         0.00
QUANTUM3 GROUP LLC             Unsecured         155.00        222.58        222.58          26.55         0.00
RJM AQUISITIONS FUNDING        Unsecured            NA         136.58        136.58          16.29         0.00
SOUTHWEST CREDIT               Unsecured         240.00           NA            NA            0.00         0.00
STATE FARM                     Unsecured      5,793.38     11,101.12     11,101.12       1,324.01          0.00
Target Credit Card (TC)        Unsecured         170.00           NA            NA            0.00         0.00
THE LOAN MACHINE               Unsecured      5,000.00       5,421.00      1,915.91        226.94          0.00
TOYOTA MOTOR CREDIT            Secured       11,065.00     10,975.26     10,975.26      10,975.26     1,030.08
UNION AUTO SALES               Unsecured         945.00           NA            NA            0.00         0.00
UNION AUTO SALES               Unsecured           0.00           NA            NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured     11,327.00     12,127.43     12,127.43            0.00         0.00
US DEPT OF EDUCATION           Unsecured     11,189.00     11,668.43     11,668.43            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $151,257.89              $0.00                  $0.00
      Mortgage Arrearage                               $6,699.35          $6,699.35                  $0.00
      Debt Secured by Vehicle                         $23,150.26         $23,150.26              $2,185.68
      All Other Secured                                $1,088.70            $328.20                  $0.00
TOTAL SECURED:                                       $182,196.20         $30,177.81              $2,185.68

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $69,302.24           $5,425.89                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-19417         Doc 69      Filed 10/03/18 Entered 10/03/18 07:28:04                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,631.62
         Disbursements to Creditors                            $37,789.38

TOTAL DISBURSEMENTS :                                                                      $42,421.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
